—Appeals by the defendant from (1) a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered June 26, 1992, convicting him of operating a motor vehicle while under the influence of alcohol under Indictment No. 91-00494, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, rendered June 26, 1992, revoking a sentence of probation previously imposed by the same court, and imposing a sentence of imprisonment upon his previous conviction of operating a motor vehicle while under the influence of alcohol under Indictment No. 89-00473.
Ordered that the judgment and the amended judgment are affirmed.
The defendant contends that the People failed to establish his guilt beyond a reasonable doubt because the testimony of the prosecution’s witnesses was inconsistent and contradictory. However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which heard and saw the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that his sentence was excessive is without merit. Given the defendant’s prior criminal history, which includes several convictions for operating a motor vehicle while under the influence of alcohol, it was not an improvident exercise of discretion for the court to impose the maximum permissible sentence (see, People v Nosek, 160 AD2d 898, 899; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. Mangano, P. J., Miller, Thompson and Joy, JJ., concur.